Appeal from an order of the Family Court, Chautauqua County (Judith S. Claire, J.), entered April 21, 2006 in a proceeding pursuant to Family Court Act article 6. The order granted sole custody of the parties’ child to petitioner.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We reject the contention of respondent, who is incarcerated, that Family Court erred in granting petitioner sole custody of the parties’ child without conducting a hearing. While generally custody should not be awarded without an evidentiary hearing to determine the best interests of the child, “[n]o hearing is required upon a custody petition [where, as here,] the court possesses sufficient information to make a comprehensive assessment of the best interest[ ] of the child[ ]” (Matter of Van Orman v Van Orman, 19 AD3d 1167, 1168 [2005]; see Matter of Woodruff v Adside, 26 AD3d 866 [2006]), “As a result of his incarceration, respondent was incapable of fulfilling the obligations of a custodial parent” (Van Orman, 19 AD3d at 1168; see Woodruff, 26 AD3d 866 [2006]), and we conclude that the court properly granted petitioner custody of the child without conducting a hearing (see Van Orman, 19 AD3d at 1168). Present—Scudder, P.J., Centra, Lunn, Fahey and Peradotto, JJ.